Opinion by
Ford, J.
It appeared from the record that the merchandise involved had been imported by petitioner from 1903 to the present time; that it was always entered at the invoice prices, less nondutiable charges; that the customs officials had never raised any question as to such value until the importations here involved; and that numerous conferences were had by the customhouse brokers and the petitioner’s attorney with the customs officials prior to making the entries in an effort to ascertain the correct value at which the merchandise should be entered. A representative' from each of the customhouse brokerage firms making the entries testified that a so-called submission sheet was submitted to the customs officials in the case of both entries and that they made available to said officials all papers as well as other information in their possession. Based upon all the facts disclosed by the record, it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted. (United, States v. Fish, 268 U. S. 607, and Linen Thread Co. v. United States, 13 Ct. Cust. Appls. 395, T. D. 41322.)